DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 3-49.

Claim Objections
Claim 3 is objected to because of the following informalities:  “or a pharmaceutically acceptable salt or hydrate thereof” should be recited in the first line immediately after “d6-tetrabenazine Form II,”.  Appropriate correction is required.

Claims 4, 5, 14 and 15 are objected to because of the following informalities:  the term “further” should be removed.  Appropriate correction is required.

Claims 7-11, 17-21, 38, 39, 47 and 48 are objected to because of the following informalities:  “further comprising” should be replaced with --- having ---.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “or a pharmaceutically acceptable salt or hydrate thereof” should be recited in the second line immediately after “d6-tetrabenazine Form II”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "slow" in claim 34 is a relative term which renders the claim indefinite.  The term "slow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the rate of evaporation must be in order to be considered as “slow.” Applicant may obviate this issue by replacing “slow evaporation” with ---evaporation at ambient temperature and humidity ---. 

Claim 44 recite a method of preparing a pharmaceutical composition comprising crystalline d6-tetrabenazine Form II. Since the claim does not set forth any steps involved in the method, it is unclear what method Applicant is intending to encompass. A claim is indefinite where it merely recites a method without any active, positive steps delimiting how this method is actually practiced. 

Allowable Subject Matter
Claims 3-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Gant et al. (WO 2010/044981 A2) disclose preparing d6-tetrabenazine in Example 2, but does not disclose dissolving d6-tetrabenazine in methanol and precipitating the product by slow evaporation, thus Gant et al. do not disclose a crystalline d6-tetrabenazine Form II having the X-ray diffractogram peaks as recited. 


Conclusion
Claims 3-33 are allowed.
Claims 34-49 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY LIU/Primary Examiner, Art Unit 1612